Citation Nr: 0705356	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from April 1996 until April 
2000.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board first considered this appeal in June 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDING OF FACT

Sinusitis was not incurred in or aggravated by active 
military service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2006.  
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  Additionally, 
the June 2006 letter informed the veteran of how the RO 
assigns effective dates if a claim for an increased rating 
evaluation is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for sinusitis.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

While the veteran's service medical records clearly show that 
he was treated for allergic rhinitis and sinus pain during 
service, the physical examination performed at the time of 
his separation from service indicated that clinical 
evaluation of the sinuses was normal.  Most significantly, 
medical records dated following separation from service fail 
to reflect a current disability of sinusitis.  For example, 
the veteran was afforded a VA examination performed by QTC 
Medical Services in November 2002.  While this examination 
concluded with a diagnosis of allergic vasomotor rhinitis, a 
condition for which the veteran was granted service 
connection, no diagnosis of sinusitis was made.  Furthermore, 
the x-rays conducted in connection with the examination found 
the paranasal sinuses were well formed and aerated.  There 
were no discrete air-fluid levels and no area of bony 
thickening or bony erosion to suggest changes of chronic 
sinusitis.  The x-ray concluded with the impression of no 
plain film evidence of sinusitis.

The veteran underwent a VA examination in June 2006 to assess 
the presence and severity of any disability.  The veteran 
reported the onset of allergic rhinitis symptoms during boot 
camp in 1996 and described his symptoms as itchy, watery 
eyes, nasal congestion, nasal pressure and headaches.  He 
indicated he self treated with over the counter medications 
and did not see a physician until 1997 or 1998.  He reported 
his condition persisted and he continued to have symptoms of 
itchy watery eyes, nasal congestion, nasal pressure, 
headaches and rhinorrhea.  He denied recent treatment with 
antibiotics or a diagnosis of acute sinusitis.  The claims 
file reflected the veteran was treated in the military for 
seasonal allergic rhinitis and upper respiratory infections.  
There was no evidence he was treated for sinusitis in the 
military.  

Clinical examination revealed the external nares were patent 
and had marked hyperemia with injection.  There was no 
evidence of polyps and no evidence of a nasal obstruction.  
No purulence or crusting was noted.  There was some 
tenderness to palpation over the maxillary sinuses.  The 
impression was no evidence of acute or chronic inflammatory 
mucosal disease affecting the paranasal sinuses at the 
current time.  There was no evidence of an obstructive 
process in the sinonasal cavity.  The final diagnosis was 
allergic rhinitis.  Concerning sinusitis the examiner 
explained there was no evidence in the service medical 
records or claims file to document any episodes or treatment 
of sinusitis.  The examiner further explained that although a 
note in the claims file listed chronic sinusitis in the 
veteran's VA problem list, there was no evidence to support 
this diagnosis.

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Under these circumstances, for the Board to conclude 
that the veteran has sinusitis that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  

While the veteran is clearly of the opinion that he has 
sinusitis that is related to service, as a layperson, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for sinusitis is not 
established in the absence of competent medical evidence of a 
current disability.  


ORDER

Service connection for sinusitis is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


